Citation Nr: 0619075	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1949 to 
June 1953.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess v. Nicholson, No. -1-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506)); (2) VA will seek to provide; 
and (3) the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b) (2005).  As a fourth notice requirement, VA must 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess supra.

While the RO sent a VCAA letter to the appellant in October 
2003, this letter was deficient because it did not address 
each of the content requirements for establishing entitlement 
to the benefit sought, nor did it advise the appellant to 
submit any pertinent evidence in his possession.  A June 2002 
letter from the RO set out what the evidence must show, but 
did not notify the appellant of the disability rating and 
effective date elements of his claim until after the 
adjudication of the claim in December 2002.

In December 2000, service medical records were obtained by 
VA.  Additional records requests were submitted by VA, 
including requests for records of treatment from Walter Reed 
Army Hospital for May and June 1949.  Copies of sick and 
morning reports were subsequently forwarded to VA and 
associated with the claims folder.  The appellant states that 
he was never informed that these records were officially 
requested and that he was never advised as to the result of 
any VA attempt to secure these records.  If these records 
cannot be obtained, the RO should notify the appellant that 
they could not be obtained.

Accordingly, in view of the above, REMAND is necessary.

1.  VCAA-compliant notice that addresses 
each content element, including notice of 
the rating criteria and the effective 
date of an award, must be provided to the 
appellant.

2.  Thereafter, the RO should 
readjudicate the claim.  If the claim 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the claims should be returned 
to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



